DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Response to Amendment
2.	Acknowledgment is made of Applicant’s submission of amendment with arguments/remarks on December 7, 2021. Claims 8 and 17 have been amended. Claims 1-20 remain pending. This communication is considered fully responsive and sets forth below.
3.	Objection to Specification: in the Response, Applicants amended the specification to render the objection to the specification moot. The previous objection to the specification is withdrawn. 

Allowable Subject Matter
4.	Claims 1-20 are allowed. 
The following is the reason for examiner’s statement of allowance:
The closest prior art on record, Lee et al. (US 2020/0022011) and Parkvall et al. (US 2017/0331670) are generally directed to various aspects of the system for wireless communications, wherein a user equipment (UE) receives, from a base station, a first 
However, in consideration of the amendments with arguments/remarks filed December 7, 2021 and further search, no prior art reference or a combination of prior art references disclose or suggest the combination of limitations specified in the independent claims including:

Similar limitations are included in claims 11 and 20.
Dependent claims 2-10 and 12-19 are also allowable for incorporating the features recited in the independent claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
5.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to WEI ZHAO whose telephone number is (571)270-5672. The examiner can normally be reached from 8:00AM to 5:00PM Monday through Friday.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
							/WEI ZHAO/
Primary Examiner
Art Unit 2473